            Case 1:19-cv-00045-TSC Document 14 Filed 04/25/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  SQUIRE PATTON BOGGS (US) LLP,

                       Plaintiff,

                          v.
                                                       Civil Action No.: 19-0045 (TSC)
  U.S. DEPARTMENT OF HEALTH AND
  HUMAN SERVICES, et al.,

                       Defendants.


                                    JOINT STATUS REPORT

       Pursuant to the schedule that the Parties proposed in their last Joint Status Report, see ECF

No. 13, the Parties respectfully provide the Court with this status report:

       1.       In this Freedom of Information Act (“FOIA”) matter, Plaintiff submitted a FOIA

request on October 10, 2018. See Compl. ¶ 21 (ECF No. 1). Thereafter, Plaintiff filed its

Complaint on January 8, 2019.

       2.       On January 11, 2019, Defendants filed their Answer. See Answer (ECF No. 12).

       3.       On January 11, 2019, Defendants issued their final response to Plaintiff. In their

response, Defendants explained that they located twenty-one pages of responsive records,

releasing one page in full and twenty pages with portions withheld pursuant to FOIA Exemption 5.

       4.       Since then, the Parties have conferred about Defendants’ processing of Plaintiff’s

FOIA request. Plaintiff has informed Defendants that it does not intend to proceed further with

any challenge to Defendants’ search or withholdings. Rather, Plaintiff has informed Defendants

that the only remaining issue is Plaintiff’s demand for attorneys’ fees and costs.
            Case 1:19-cv-00045-TSC Document 14 Filed 04/25/19 Page 2 of 3



       5.        The Parties are still discussing this demand and respectfully request that the Court

enter the accompanying Proposed Order, which provides that they will file another joint status

report within one month (if they have not filed a stipulation of dismissal before then). In that status

report, the Parties anticipate that they will be in a better position to update the Court on whether

briefing will be necessary on the issue of attorneys’ fees and costs.

April 25, 2019                                 Respectfully submitted,

                                               JESSIE K. LIU
                                               D.C. Bar #472845
                                               United States Attorney

                                               DANIEL F. VAN HORN
                                               D.C. Bar #924092
                                               Chief, Civil Division

                                       By:     /s/ Brian J. Field
                                               BRIAN J. FIELD
                                               D.C. Bar #985577
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Tel: (202) 252-2551
                                               E-mail: Brian.Field@usdoj.gov

                                               Attorneys for Defendants


                                       By:     /s/ Stephen P. Nash
                                               Stephen P. Nash (D.C. Bar #PA0037)
                                               SQUIRE PATTON BOGGS (US) LLP
                                               1801 California Street, Suite 4900
                                               Denver, Colorado 80202
                                               Tel.: (303) 830-1776
                                               Fax: (303) 894-9239
                                               E-mail: stephen.nash@squirepb.com

                                               Counsel for Plaintiff
          Case 1:19-cv-00045-TSC Document 14 Filed 04/25/19 Page 3 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  SQUIRE PATTON BOGGS (US) LLP,

                       Plaintiff,

                          v.
                                                      Civil Action No.: 19-0045 (TSC)
  U.S. DEPARTMENT OF HEALTH AND
  HUMAN SERVICES, et al.,

                       Defendants.


                                     [PROPOSED] ORDER

       Upon review of the Parties’ Joint Status Report, and the entire record herein, it is hereby

       ORDERED that, unless the Parties have filed a stipulation of dismissal before then, the

Parties shall file another joint status report by May 27, 2019, updating the Court on whether

briefing will be necessary on the issue of attorneys’ fees and costs.

SO ORDERED.



Date                                                  United States District Judge
